                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALLEN SABAHI,                                       Case No. 19-cv-02155-TSH
                                   8                    Plaintiff,
                                                                                             SECOND ORDER TO SHOW CAUSE
                                   9             v.

                                  10     COMMISSIONER OF SOCIAL
                                         SECURITY,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Under the April 22, 2019 Scheduling Order in this case, Plaintiff Allen Sabahi’s motion for

                                  14   summary judgment or remand was due within 28 days of service of Defendant Andrew Saul’s

                                  15   answer. ECF No. 3. As the Commissioner filed his answer on August 16, 2019 and Sabahi did

                                  16   not file a motion by the September 13, 2019 deadline, the Court ordered Sabahi to show cause

                                  17   why this case should not be dismissed for failure to prosecute and failure to comply with court

                                  18   deadlines. ECF No. 10. On September 30, 2019, Sabahi’s counsel, Jesse Kaplan, filed a

                                  19   declaration in response, stating that he practices primarily in the Eastern District of California and

                                  20   was unfamiliar with this District’s procedures. ECF No. 11. Kaplan stated he had begun drafting

                                  21   both the joint statement of the administrative record and Sabahi’s motion for summary judgment

                                  22   and he requested 30 days to complete them. ECF No. 12. Good cause appearing, the Court

                                  23   discharged the show cause order and extended the briefing deadlines, directing Sabahi to file his

                                  24   motion for summary judgment or remand by October 30, 2019, and reminding the parties of their

                                  25   duty to meet and confer to determine whether they shall file a joint statement of the administrative

                                  26   record or separate statements. ECF No. 13. Sabahi has again failed to comply with the Court-

                                  27   ordered deadline.

                                  28          Accordingly, the Court ORDERS Plaintiff Allen Sabahi to show cause why this case
                                   1   should not be dismissed for failure to prosecute and failure to comply with court deadlines.

                                   2   Plaintiff shall file a declaration by November 7, 2019. No chambers copy is required. Notice is

                                   3   hereby provided that failure to file a written response will be deemed an admission that Plaintiff

                                   4   does not intend to prosecute, and the case will be dismissed without prejudice. Thus, it is

                                   5   imperative the Court receive a written response by the deadline above.

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: October 31, 2019

                                   9
                                                                                                    THOMAS S. HIXSON
                                  10                                                                United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
